Name: Council Regulation (EEC) No 1902/87 of 2 July 1987 fixing the amount of the co-responsibility levy for cereals and the overall amount of the direct aid for small producers for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production
 Date Published: nan

 No L 182 /44 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1902/87 of 2 July 1987 fixing the amount of the co-responsibility levy for cereals and the overall amount of the direct aid for small producers for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty . establishing the European : Economic Community, and in ; particular Article 43 ; thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( x), as last amended by Regulation (EEC) No 1900/ 87 (2), and in particular Articles 4 (2) and 4 (a) ( 3) thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 is to be determined on the basis of cereal production ,- the quantities of cereals used in the Community without financial intervention and of imports of the substitute products shown in Annex D to the - abovementioned Regulation ; whereas , however, in view of the cereal production situation in the Community, - the amount of the co-responsibility levy should be maintained at the level fixed for the previous marketing year ; Whereas in light of the maintenance of the level of the co-responsibility levy, the overall amount of the aid to small producers fixed for the previous marketing year should also be maintained for 1987/ 88 , HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year : ( 1 ) the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall be 5,38 ECU/tonne ; (2) the overall amount of the aid for small producers referred to in Article 4a of Regulation (EEC) No 2727/75 shall be 120 million ECU. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 40 of this Official Journal . (3 ) OJ No C 89, 3 . 4 . 1987, p . 3 . C) OJ No C 156, 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .